Judgment, entered July 22, 1969, adjudging recovery in favor of Arthur Puro, unanimously affirmed; and order, entered July 21, 1969, granting respondent’s cross motion for an order of consolidation to the extent of directing a joint trial of three pending proceedings, unanimously modified on the law and the facts, so as to deny a joint trial insofar as proceedings are brought against the executors, Sidney Weisner and Sterling National Bank & Trust Company; to sever the proceedings as to them and direct judgment dismissing the petition of Arthur Puro in the proceeding designated Action No. 1 as against the executors under the will of Irving Weisner, and otherwise affirmed, with $50 costs and disbursements to the Executors. As this court has already held (31 A D 2d 1011) by its affirmance of the previous order and judgment appealed from, based on the Duchan application for his removal as trustee of four real property trusts made by Irving Weisner and Louis Puro and the designation of a successor trustee, decided by Mr. Justice McCaffrey, whose determination was approved by this court, the Florida properties were effectually separated from the general properties of the Puro Brothers partnership. Consequently, the petitioner Arthur Puro is entitled to his share of the sale assets of the Florida property unfettered *743by any offsets or conditions unrelated to the Florida property. As to consolidation, the briefs on this appeal seem to concur in the conclusion that the executors of Irving Weisner, deceased, should not be further involved in litigation pertaining solely to the over-all Puro partnership trust, unrelated to the Florida property, now sold. So be it. Concur — Stevens, P. J., Capozzoli, MeGivern, Nunez and McNally, JJ.